Title: From Benjamin Franklin to Dennys DeBerdt, 31 August 1768
From: Franklin, Benjamin
To: DeBerdt, Dennys


Sir,
In the Gazetteer of Friday, Aug. 26. you have been so obliging as to inform us, that the Report insinuating that the Earl of Hillsborough had neglected to deliver a Petition from the Assembly of the Massachusetts Bay to his Majesty, was groundless, his Lordship not having ever seen the Petition at the time of such Report.
We are very subject to be impos’d on by Reports especially such as convey any Reflection upon Ministers, an Order of Men of whom we have not generally the best Opinion. It is therefore kind to us as well as to them, to set us right when we are misled. And as such Reports are generally varied according to the Ignorance or Malice of the Reporters, it would be well if all their Variations could be answered with a Clearness, equal to yours in that above mentioned. Now since it must be as much in your Power, we hope and trust you will be as ready to refute this, “That his Lordship having had from Governor Barnard an Account of the Purport of the Assembly’s Petition, refused to receive it from you, on a Distinction newly started, to wit, that you were not a regularly appointed Agent, being authoris’d only by the Assembly, to transact their Business here, the Governor not having consented to your Appointment.” We would just observe that this State of the Report is more probable than the other, it being as unlikely that his Lordship should neglect to present a Petition he had once received, as it is that you would neglect [to] offer it [to h]im. We are, Sir, Yours, &c
The Publick

P.S. Excuse us if we add, that tho’ we have no right to ask what the Reasons were, that, in your Letters of March last, you gave to the Assembly, for not proceeding with their Petition; yet, as in their Message to the Governor of June the 30th. when they had probably received those Letters, they say, “it had been revealed there that the late Provincial Applications for Redress of Grievances had been somehow strangely obstructed;” and as the Assembly of Maryland, in their Message to their Governor, hint at “an Attempt in some of his Majesty’s Ministers to prevent the Supplications of America from reaching the Royal Ear;” we own it would be extreamly agreable to us to be rightly informed in this important Affair: And if you are, as we believe you are, more desirous of obliging the Publick, and serving your Constituents, than of screening a Minister, we doubt not but you will give us all reasonable Satisfaction.
To Mr. Denis DeBerdt, Agent for the Assembly of the Massachusetts Bay.

